Citation Nr: 0802551	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for liver disease, to 
include hepatitis C or steatonecrosis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS) with 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to October 
1998.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
hepatitis C and steatonecrosis.  The rating decision granted 
service connection for IBS, evaluated as 10 percent 
disabling, and GERD, evaluated as noncompensable.  A May 2002 
statement of the case (SOC) addressed the service-connected 
disabilities on appeal together as IBS with GERD, evaluated 
as 10 percent disabling.  

When this case was previously before the Board in March 2004, 
the Board denied an evaluation in excess of 10 percent for 
IBS.  In a separate decision that month, the Board remanded 
the issue of entitlement to an evaluation in excess of 10 
percent for GERD for issuance of an SOC.  In January 2006, 
the Board remanded the issue of entitlement to an evaluation 
in excess of 10 percent for IBS with GERD for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's steatonecrosis was incurred during active duty.  

2.  The competent medical evidence, overall, shows that the 
veteran's GERD results in recurrent epigastric distress with 
dysphagia, pyrosis, substernal and shoulder pain; it does not 
result in vomiting, hematemesis, melena, anemia or severe 
impairment of health.




CONCLUSIONS OF LAW

1.  Service connection for steatonecrosis is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for an initial evaluation of 30 percent for 
IBS with GERD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7346-7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's claim for service connection 
for liver disease, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

With respect to the veteran's increased initial evaluation 
claim, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court also held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

With respect to whether VA's duty to notify had already been 
satisfied by the time of the initial rating on appeal, the 
Board points out that the rating decision on appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In light of the foregoing, VA's duty to notify in this case 
has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations in 1999 and 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Entitlement to service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Based on a thorough review of the record, the Board finds 
that the evidence supports service connection for 
steatonecrosis.  

Documentation in the claims file reveals that at one point 
the veteran's claims file contained both the original set of 
service medical records and a set of duplicate copies from 
the veteran.  The original service medical records are no 
longer in the claims file.  It appears that the originals 
were inadvertently returned to the veteran in May 1999, while 
the duplicates from the veteran were kept in the claims file.  
As discussed below, it also appears that the duplicate copies 
now in the claims file are incomplete.  Attempts to re-obtain 
the originals from the veteran or other sources have been 
unsuccessful.  

The Board is aware that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following 
analysis of the veteran's claim is undertaken with this 
heightened obligation in mind.

The available copies of the veteran's service medical records 
reflect that in early 1998 he had conflicting diagnoses that 
were positive and negative for hepatitis C.  The service 
medical records document that he was to undergo a biopsy to 
clarify the diagnosis.  The copies now before the Board do 
not include the biopsy results or a copy of any separation 
medical examination report.  The veteran has testified that 
the biopsy results were negative for hepatitis C and positive 
for steatonecrosis.  

The report of a July 1999 VA examination (conducted less than 
one year after the veteran's separation from service) 
provides a diagnosis of steatonecrosis, no hepatitis C by 
liver biopsy.  This diagnosis appears to be based at least in 
part on the veteran's own history.  

Pursuant to the January 2006 remand, the veteran was provided 
a VA examination in March 2007.  The examiner noted that he 
had reviewed the entire claims file.  He was unable to find 
the report of the inservice liver biopsy but noted the 
veteran's history that a biopsy showed heterogeneous fatty 
liver.  The examiner did review other findings in the 
veteran's service medical records.  The examiner noted that 
the veteran's liver condition appeared to be nutritional 
fatty liver and there was no evidence for viral or systemic 
disease causing hepatitis.  

The report provides the results of current physical 
examination.  A liver sonogram resulted in an impression of 
findings consistent with fatty infiltration of the liver.  
The final diagnosis was liver disease/gall bladder disease - 
non alcoholic fatty liver disease.  The examiner expressed 
the opinion that it was at least as likely as not that the 
veteran's fatty liver disease was caused by or related to 
service.  He developed and was treated for fatty liver 
disease in service.  The examiner explained that the 
veteran's non-alcoholic fatty liver disease was probably 
idiopathic but because it was diagnosed, treated and liver 
biopsied during service, he felt that it was as likely as not 
related to service.  

In granting this claim, the Board is aware that the VA 
examiner's opinion is based in part on inservice biopsy 
results recounted by the veteran.  Nevertheless, in this case 
there is no reason to doubt the veteran's report of the 
biopsy results.  Further, the VA examiner's opinion is 
credible in its own right.  It is also based on a review of 
the available copies of service medical records, current 
examination findings and his own medical expertise.  It is 
significant to the Board that the VA examiner felt confident 
enough to link the veteran's current liver disease to service 
even without viewing the actual inservice biopsy report.  
Similarly, the Board finds it significant that in July 1999 a 
different VA examiner also concluded that the veteran had 
steatonecrosis, in part on the veteran's own recounting of 
the biopsy results.

In light of the foregoing, service connection for 
steatonecrosis is granted.  

Increased initial evaluation 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's IBS with GERD is evaluated under Diagnostic 
Code 7346-7319.  Diagnostic Code 7346 provides ratings for 
hiatal hernia.  Hiatal hernia with two or more of the 
symptoms for the 30 percent rating of less severity is rated 
10 percent disabling.  Hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  DC 7346.

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress, is rated 10 percent 
disabling.  Severe irritable colon syndrome, with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
An evaluation in excess of 30 percent is not provided.  
Diagnostic Code 7319. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

The Board finds that the evidence of record, overall, 
supports an initial 30 percent evaluation under Diagnostic 
Code 7346 for hiatal hernia.  It does not warrant an initial 
60 percent evaluation under Diagnostic Code 7346.

The report of a July 1999 VA general medical examination 
provides that the examiner thoroughly reviewed the veteran's 
claims file.  The report sets forth a review of the pertinent 
medical history and the veteran's own complaints.  The 
veteran was on Ranitidine for GERD and reported diarrhea on 
and off for about 8-9 years, treated with Imodium.  It lasted 
for about 3-4 days and was associated with intestinal gas, 
abdominal cramps and 8-10 bowel movements of very soft or at 
times watery diarrhea.  On physical examination, the 
veteran's abdomen was soft and depressible.  Peristalsis was 
present, with no masses, tenderness or visceromegaly.  The 
pertinent diagnosis was GERD, and IBS due to sand fly fever.  

VA outpatient treatment records show that the veteran was 
diagnosed with GERD in October 2000, and dysphagia and GERD 
in October 2001.  In December 2001, he complained of right 
shoulder pain and in June 2002 he complained of frequent 
heartburn.  In October 2004, the veteran denied increased 
GERD and denied diarrhea.  The records from 2000 to 2005 show 
that the veteran was advised to lose weight to improve his 
hypertension and his BMI.  In March 2006, the veteran 
complained of acid reflux.  In December 2006, he denied 
abdominal pain, nausea, vomiting, diarrhea, weight loss, 
bowel incontinence and constipation.  

In July 2006 correspondence, the veteran said that his IBS 
and GERD forced him to be self-employed so he could take time 
off from work when he needed.  

The report of a March 2007 VA examination provides that the 
veteran's claims file and medical records were reviewed.  The 
examiner noted that the veteran was on a healthy low fat/carb 
diet and had lost 15-20 pounds.  He denied episodes of colic, 
abdominal pain, distension, or vomiting in the prior 12-month 
period but did get intermittent right upper quadrant pain and 
frequent nausea.  He reported loose stools 5-8 times a day.  
The veteran's course since onset was stable.  He took 
intermittent Imodium for diarrhea or Kaopectate and ate 
smaller, more frequent meals.  He worked for himself as he 
had to use the restroom often and could not operate on other 
people's schedule.  He had lost 20 pounds in the last year 
due to better sleeping, better diet and exercise.  He 
reported problems of increased stooling, mild and 
intermittent lower abdominal gas and discomfort that he 
described as mild.  It did not upset his ability to work 
other than causing frequent stooling.  He denied anemia.  

On physical examination, there was no sign of malnutrition 
and the abdominal examination was normal.  The veteran's 
right upper quadrant was mildly tender and he was obese.  
There was no left upper quadrant tenderness.  He was mildly 
uncomfortable on palpation of both upper quadrants.  Bowel 
sounds were normal.  

The examiner gave a pertinent diagnosis of IBS, probably bile 
acid intestinal irritation and faulty digestion.  It would 
have significant effects on his usual occupation with pain, 
mild cramping, lower abdominal pain and quite frequent 
stooling, at times diarrhea, mostly just soft.  It would have 
mild effects on usual daily activities.  

Along with the mild lower abdominal cramping, the veteran had 
ongoing GERD.  It was worse after fatty meals and was helped 
by antacids.  It was stable and he used antacids as needed.  
The antacids might be provoking additional diarrhea and 
constipation.  He had nausea several times a week, 
precipitated by certain foods.  He did not have a history of 
dysphagia.  He did have esophageal distress, several times a 
week accompanied by occasional mild substernal pain.  He had 
a history of pyrosis and heartburn, the latter several times 
a week.  There was no history of regurgitation, hematemesis 
or melena or esophageal dilation.  His overall general health 
was fair and there were no signs of anemia.  

The pertinent diagnosis was IBS with acid reflux.  Problems 
associated with the diagnosis were GERD and cholelithiasis.  
It had no significant effects on his usual occupation or 
daily activities.  

The Board finds that the July 1999 VA examination report 
supports an initial 30 percent evaluation under Diagnostic 
Code 7346 because it shows that the veteran's GERD symptoms 
were severe enough to require prescription medication.  The 
VA outpatient treatment reports support an initial 30 percent 
evaluation because they show diagnoses of GERD with 
dysphagia, right shoulder pain and complaints of heartburn 
during the appeal period.  The March 2007 VA examination 
report supports an initial 30 percent evaluation because it 
shows ongoing GERD with pyrosis and heartburn, substernal 
pain, right upper quadrant pain, right upper quadrant 
tenderness on palpation, and esophageal distress.  

The competent medical evidence does not support an initial 
evaluation in excess of 30 percent under Diagnostic Code 
7346.  Although the veteran has made complaints of pain, the 
record is negative for vomiting, hematemesis and melena.  The 
record also shows that the veteran does not have anemia or 
malnutrition and his overall health is fair.  The veteran's 
weight loss has been related to improved diet and exercise, 
not GERD.

The veteran's own contentions do not support his claim for an 
initial evaluation in excess of 30 percent.  As a general 
matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The veteran himself is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that his service-connected 
disability warrants an increased initial evaluation.  

As the preponderance of the evidence is against an initial 
evaluation for IBS with GERD in excess of 30 percent, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for steatonecrosis is warranted.

An initial evaluation of 30 percent, but no more, for IBS 
with GERD is warranted, subject to the rules and regulations 
governing the award of monetary benefits.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


